

115 HR 6416 IH: Local Television Service and Emergency Preparedness Act of 2018
U.S. House of Representatives
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6416IN THE HOUSE OF REPRESENTATIVESJuly 18, 2018Mr. Smith of New Jersey (for himself and Mr. Payne) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to direct the Federal Communications Commission, upon the
			 request of a very high frequency commercial television broadcast station
			 that has relocated to an underserved State, to provide that the virtual
			 major channel number of such station shall be considered to be the same as
			 the radio frequency channel number of such station.
	
 1.Short titleThis Act may be cited as the Local Television Service and Emergency Preparedness Act of 2018. 2.FindingsCongress finds the following:
 (1)Section 307(b) of the Communications Act of 1934 (47 U.S.C. 307(b)) provides that the Federal Communications Commission shall make such distribution of licenses, frequencies, hours of operation, and of power among the several States and communities as to provide a fair, efficient, and equitable distribution of radio service to each of the same.
 (2)In 1982, Congress added section 331(a) to such Act (47 U.S.C. 331(a)) with the clear intent of providing high quality, competitive, commercial very high frequency (VHF) television service identifiable as such to the public in States without VHF television service. Such section was adopted, in part, to address the need for focused local news and emergency information in States without dedicated VHF television service, and as important, without an in-State Nielsen designated market area with the usual accompaniment of stations affiliated with the major networks and oriented toward local news.
 (3)Key reasons for ensuring that a VHF station’s virtual major channel number matches its radio frequency channel number when allocated pursuant to such section 331(a) include the following:
 (A)More comprehensive deployment of the Emergency Alert System. (B)Increased public awareness through ongoing, over-the-air education of crisis management by Federal, State, and local officials.
 (C)Augmented public emergency preparedness. (D)Enhanced focus and in-State coordination of communications to facilitate improved public responsiveness to calls for action from alerts issued through the Emergency Alert System, whether local, State, or national in origination.
 (E)Continuing comprehensive local news reports and dissemination of pertinent emergency management information within a State to which a VHF station relocates during and following such alerts.
 (F)Ensuring viewers will know to select the proper VHF antenna for over-the-air reception of such participating Emergency Alert System station.
 (G)Having a common universal numerical VHF tuning address throughout the viewing area ensures an easily remembered channel number for accessing the VHF station and Emergency Alert System information.
 (4)The right to obtain and retain a matching virtual major channel number and radio frequency channel number is crucial to providing high-quality VHF television service as described in the preceding paragraphs of this section.
			3.Common virtual major channel number and radio frequency channel number for certain VHF television
			 stations
 Section 331(a) of the Communications Act of 1934 (47 U.S.C. 331(a)) is amended— (1)by striking It shall be the policy and inserting the following:
				
 (1)PolicyIt shall be the policy; and (2)by adding at the end the following:
				
					(2)Common virtual major channel number and radio frequency channel number
 (A)In generalNot later than 45 days after the submission of a request to the Commission by the licensee of a station retaining a channel which has been reallocated and relocated to a community in a State under paragraph (1) with main facilities in such State, the Commission shall, subject to subparagraph (C) but notwithstanding any other provision of law and its rules, issue an order providing that the channel numbers described subparagraph (B) shall be considered to be the same as the number of the radio frequency channel of the station as specified in the Digital Television Table of Allotments.
 (B)Channel numbers describedThe channel numbers described in this subparagraph are the following: (i)The number of the very high frequency channel on which the station is broadcast over the air for purposes of section 614(b)(6) and the associated regulations of the Commission.
 (ii)The virtual major channel number specified in the Program and System Information Protocol of the station, as determined under the ATSC standard entitled ‘Program and System Information Protocol for Terrestrial Broadcast and Cable’ (or any successor standard) with which the rules of the Commission require the transmission of digital broadcast television signals to comply.
							(C)Requirements relating to local news, information, or public affairs programming
 (i)Initial certificationSubparagraph (A) shall apply with respect to a station only if the licensee of such station includes in the request submitted under such subparagraph a certification that, beginning not later than 90 days after the date of such request, such station will provide at least one hour daily of news, information, or public affairs programming focused on, or of general interest to, local audiences in the State to which the channel of such station has been reallocated under paragraph (1).
 (ii)Initiation and continuation of programming; annual recertificationSubparagraph (A) shall cease to apply with respect to a station if the licensee of such station fails to—
 (I)initiate the programming described in clause (i) within the 90-day timeframe described in such clause;
 (II)produce and air the programming described in clause (i) on a continuing basis; or (III)recertify on an annual basis that such station is providing the programming described in clause (i).
 (iii)Availability to other television stations and servicesSubparagraph (A) shall cease to apply with respect to a station if the licensee of such station fails to—
 (I)make available, on a reasonable basis, the programming described in clause (i) to other television broadcast stations and other television distribution services (such as cable or satellite television systems), for distribution outside the Nielsen designated market area of the station the channel of which has been reallocated under paragraph (1) but within the State to which such channel has been so reallocated; or
 (II)after the programming described in clause (i) has aired, make such programming available through streaming on the internet..
			